DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Information Disclosure Statement
Regarding the information disclosure statement filed on July 26, 2019, there is no requirement that applicants explain the materiality of English language references, however, is should be noted that it is desirable to avoid long lists of documents.  If a long list is submitted, it is suggested to highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance.  In the case of lengthy documents, concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability.  For further reference, see MPEP 609.04(a) III and MPEP 2004 (13).    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 51 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 51, the limitation "less than about" renders the claims indefinite. The language of the claim is such that one of ordinary skill in the art could not interpret the meets and bounds of the claim. In particular, it is not clear as to what is covered by the phrase "less than about." Further clarification is requested and appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 45-46, 50-56 and 57-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler et al. (US 8,748,180; hereinafter “Shuler”) in view of Marx (US 2011/0086382).
Regarding claims 45 and 57-60, Shuler discloses a multi-tissue body-on-a-chip apparatus (FIGS. 1a-c), comprising: 	a first chamber comprising a first tissue/organ (first culture chamber comprising a first tissue/organ; FIGS. 1a-c; col. 8, ll. 40-58; col. 10, ll. 13-21; col. 12, ll. 57-61); 	a second chamber comprising a second tissue/organ (second culture chamber comprising a second tissue/organ; FIGS. 1a-c; col. 8, ll. 40-58; col. 10, ll. 13-21; col. 12, ll. 57-61); 	a primary fluid conduit (circulation channel interconnecting said first and second chambers; FIG. 1b; col. 10, ll. 26-33; col. 17, ll. 5-10); and 	a common aqueous growth media in said first chamber, said second chamber, and said primary fluid conduit (i.e., fluid circulating in said first chamber, said second chamber, and said primary fluid conduit (circulation channel)); 	wherein said first and second chambers are in fluid communication with one another and connected by said primary fluid conduit (circulation channel interconnecting said first and second chambers; FIG. 1b; col. 10, ll. 26-33; col. 17, ll. 5-10); 	wherein, in operation, the media flows through said first chamber, said second chamber, and said primary fluid conduit by recirculating perfusion (col. 10, ll. 26-33; col. 17, ll. 5-10); and 	wherein said first and second tissues/organ are different from each other (FIG. 1b; col. 10, ll. 13-21; col. 12, ll. 57-61).  	Shuler discloses wherein the first and second tissue/organs include heart, kidney, liver, lung, stomach, intestine, brain, neuron, glia, etc. (col. 12, ll. 57-61). Shuler, however, does not explicitly disclose wherein tissue/organ is organoid including primary cells, stem cells, and cells not from an immortalized cell line organoids. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the biological materials within the first and second chambers of Shuler with the claimed organoids, because such modification would have been the simple substitution of one known biological materials for another for the predictable result of culturing desired biological materials within the chambers. See also MPEP § 2144.07. 	Marx discloses an organ-on-a-chip device comprising a plurality of chambers (FIGS. 1 and 3: cavities (4,4a,4b); [0024]) adapted to receive one or more of tissues, organs and/or organoids ([0022]). 	In view of Marx, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the biological materials within the first and second chambers of Shuler with the organoids as disclosed by Marx. One of ordinary skill in the art would have made said modification, because said modification would have been the substitution of one known biological materials for another as disclosed by Marx ([0022] and [0024]).
Regarding claim 46, modified Shuler further discloses wherein at least one of said first and second organoids is present in a hydrogel (col. 5, ll. 53-54; col. 8, ll. 40-49).
Regarding claim 50 modified Shuler does not explicitly disclose wherein said first and second organoids are viable in said apparatus for at least two weeks. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the biological materials within the first and second chambers of Shuler with organoids that are viable in said apparatus for at least two weeks, because such modification would have been the substitution of one known biological materials for another for the predictable result of culturing desired biological materials within the chambers. See also MPEP § 2144.07.
Regarding claim 51 modified Shuler further discloses wherein the apparatus has a volume of less than about 100 µL (the apparatus includes at least one chamber having a volume of less 100 µL; see Table 1).
Regarding claim 52 modified Shuler discloses wherein said first chamber and/or said second chamber has a volume, but does not explicitly disclose wherein said volume is of about 2 µL to about 10 µL. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the volume of the first and second chambers of modified Shuler to comprise a volume of about 2 µL to about 10 µL, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (see MPEP 2144.04 (IV) (A)). 
Regarding claims 53-54, modified Shuler further discloses wherein the media comprises serum in a concentration in a range of about 0.1% to about 10% by volume (col. 18, ll. 40-53).
Regarding claim 55, modified Shuler disclose wherein the media is media comprises serum-free endothelial cell media and/or testicular cell media. However, modified Shuler discloses wherein desired tissue/organs can be cultured within the device (col. 8, ll. 40-58; col. 10, ll. 13-21; col. 12, ll. 57-61). It would therefore have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the media within the first and second chambers of Shuler with the claimed media, because such modification would have been the substitution of one known biological materials for another for the predictable result of culturing desired biological materials within the chambers. See also MPEP § 2144.07.
Regarding claim 56, the limitation of claim 56 are directed to manner of operating the claimed device. Modified Shuler discloses wherein the media flow rate in the apparatus can be selectively varied according to need (col. 12, ll. 15-31).
Regarding claims 61-63, modified Shuler further discloses wherein said apparatus further comprising a third chamber comprising a third tissue/organ, wherein the third tissue/organ is different than the first and second tissue/organ (third culture chamber comprising a third tissue/organ; FIGS. 1a-c; col. 8, ll. 40-58; col. 10, ll. 13-21; col. 12, ll. 57-61); 	wherein said first, second, and third chambers are in fluid communication with one another and connected by said primary fluid conduit (circulation channel interconnecting said first and second chambers; FIG. 1b; col. 10, ll. 26-33; col. 17, ll. 5-10); and 	wherein, in operation, the media flows through said first chamber, second chamber, third chamber, and said primary fluid conduit by recirculating perfusion (circulation channel interconnecting said first and second chambers; FIG. 1b; col. 10, ll. 26-33; col. 17, ll. 5-10). 	Shuler discloses wherein the third tissue/organs include heart, kidney, liver, cancer cells, lung, stomach, intestine, brain, neuron, glia cells, etc. (col. 12, ll. 57-61). Shuler, however, does not explicitly disclose wherein tissue/organ is organoid includes cancer cells organoid, a liver organoid, said second organoid is a cardiac organoid, and said third organoid comprises lung cells, vascular endothelial cells, skeletal muscle cells, kidney cells, nerve cells, brain cells, intestinal tissue cells, testicular cells, ovarian cells, or combinations thereof. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the biological materials within the first, second and third chambers of modified Shuler with the claimed organoids, because such modification would have been the substitution of one known biological materials for another for the predictable result of culturing desired biological materials within the chambers. See also MPEP § 2144.07.
Regarding claim 64, modified Shuler further discloses wherein said apparatus further comprising a fourth chamber comprising a fourth tissue/organ (the microfluidic device can comprise a plurality of culture chambers, each for culturing a specific type of  tissue/organ; FIGS. 1a-c; col. 8, ll. 40-58; col. 10, ll. 13-21; col. 12, ll. 57-61; col. 17, ll. 5-10 and 37-39).  	Modified Shuler discloses wherein the fourth tissue/organs include heart, kidney, liver, cancer cells, lung, stomach, intestine, brain, neuron, glia cells, etc. (col. 12, ll. 57-61). Shuler, however, does not explicitly disclose wherein tissue/organ is organoid including c comprises lung cells, vascular endothelial cells, skeletal muscle cells, kidney cells, nerve cells, brain cells, intestinal tissue cells, testicular cells, ovarian cells, or combinations thereof. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the biological materials within the fourth chamber of modified Shuler with the claimed organoids, because such modification would have been the substitution of one known biological materials for another for the predictable result of culturing desired biological materials within the chambers. See also MPEP § 2144.07.
Claim(s) 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of Marx as applied to claim 46 above, and further in view of West et al. (US 2014/0178988; hereinafter “West”).
Regarding claims 47-49, modified Shuler discloses the apparatus according to claim 46.  	Modified Shuler discloses wherein various types of hydrogels can be employed in the first and second chambers (col. 8, ll. 40-49), but does not explicitly disclose wherein the hydrogel includes thiolated hyaluronic acid and/or thiolated collagen, and a polyethylene glycol (PEG) crosslinker. 	West discloses hydrogel for use with tissues/organ comprising thiolatedhyaluronic acid and/or thiolated collagen, and a polyethylene glycol (PEG) crosslinker (West,  [0220]). 	In view of West, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the hydrogel of modified Shuler with the hydrogel of West, since Shuler discloses that the various types of hydrogel can be employed with the system (Shuler, col. 8, ll. 40-49). Further, one of ordinary skill in the art would have made said modification because such modified would have been the substitution of one known hydrogel for another with a reasonable expectation of success. Moreover, it would have been obvious to one of ordinary skill in the art to have modified the hydrogel of modified Shuler to comprise PEG crosslinker comprising an alkyne, because such modified would have been the simple substitution of one known hydrogel for another with a reasonable expectation of success.
Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799